Name: Commission Regulation (EEC) No 2085/83 of 26 July 1983 fixing, for the 1983/84 marketing year, the reference prices for apples
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 7. 83 Official Journal of the European Communities No L 203/23 COMMISSION REGULATION (EEC) No 2085/83 of 26 July 1983 fixing, for the 1983/84 marketing year, the reference prices for apples sentative market or markets situated in the production areas where prices are lowest, for the products or varie ­ ties which represent a considerable proportion of production marketed throughout the year or for part of it and which satisfy specified requirements as regards market preparation ; whereas when the average of prices recorded on each representative market is being calculated, prices which could be considered exces ­ sively high or excessively low in relation to normal price fluctuations on that market must be disregarded ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 For the 1983/84 marketing year the reference prices for apples other than cider apples falling within subheading 08.06 A II of the Common Customs Tariff, expressed in ECU per 100 kilograms net, shall be as follows for packed Class I fruit, all sizes : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1738/82 (2), and in particular Article 27 ( 1 ) thereof, Whereas, under Article 23 ( 1 ) of Regulation (EEC) No 1035/72, reference prices valid for the whole Commu ­ nity are fixed annually before the beginning of the marketing year ; Whereas because of the importance of apple-growing in the Community it is necessary to fix a reference price for apples ; Whereas apples harvested during a given crop year are marketed from July of one year to June of the follow ­ ing year ; whereas reference prices should therefore be fixed for the period from 1 July up to and including 30 June of the following year ; Whereas to take seasonal variations into account, the year should be divided into several periods and a reference price fixed for each of these periods ; Whereas under Article 23 (2) of Regulation (EEC) No 1035/72 reference prices are fixed on the basis of the arithmetic mean of producer prices in each Member State plus an amount to cover the cost of transporting Community products from production areas to Community consumption centres ; whereas the trend of production costs for fruit and vegetables must also be taken into consideration ; Whereas producer prices are the average of the prices recorded during the three years prior to the date of fixing the reference price, for a home-grown product with defined commercial characteristics, on the repre ­ - July 41,23  August 34,99  September 37,63  October 37,83  November 38,53  December 39,41  January 41,97  February 43,52  March 45,49  April 46,58  May 51,26  June 53,34 Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 July 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 118 , 20 . 5 . 1972, p . 1 . 0 OJ No L 190, 1 . 7 . 1982, p . 7 .